        Case 1:20-cv-06322-GHW Document 25-1 Filed 01/12/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LINDA HIRSHMAN,
                                                            Civ. No.: 1:20-cv-06322 (GHW)
                                      Plaintiff,
                                                            STIPULATION OF DISMISSAL
                        - against -

DON FRANZEN,

                                       Defendant.




       IT IS HEREBY STIPULATED AND AGREED, by and between the parties and/or

their respective counsel, that the above-captioned is voluntarily dismissed with prejudice against

Defendant Don Franzen, pursuant to Rule 41(a)(1)(a)(ii) of the Federal Rules of Civil Procedure,

with each party to bear their own fees and costs.

Dated: New York, New York
       January 11, 2021


Counsel for Plaintiff                               Counsel for Defendant

POLSINELLI PC                                       BAILEY DUQUETTE P.C.


By:                                                 By:
       Gabriel Levinson, Esq.                              David I. Greenberger, Esq.
       Darnell S. Stanislaus, Esq.                         104 Charlton Street, Suite 1W
       600 Third Avenue, 42nd Floor                        New York, NY 10014
       New York, NY 10016                                  T: (212) 658-1946 ext. 204
       T: (212) 413-2853                                   david@baileyduquette.com
       T: (212) 413-2862
       glevinson@polsinelli.com
       dstanislaus@polsinelli.com
